•·


                                                                            USDCSDNY
                                                                            DOCUMENT
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                            DOC#: _ _ _ _ __
                                                                            DATE FILED: /f / 1c/ / 19 ,
     DKLIPALLC,

                     Plaintiff,
                                                                      Case No. 1: 19-CV-1405-LGS
             -against-

     SB ENERGY HOLDINGS, LLC (formerly known as                        PROTECTIVE ORDER
     SYBAC SOLAR LLC) and MISF, LLC,

                    Defendants

     LORNA G. SCHOFIELD, U.S.D.J.

             The parties having agreed to the following tenns of confidentiality, and the Court having

     found that good cause exists for issuance of an appropriately-tailored confidentiality order

     governing the pre-trial phase of this action, it is therefore hereby

             ORDERED that any person subject to this Order - including without limitation the

     parties to this action, their representatives, agents, experts and consultants, all third parties

     providing discovery in this action, and all other interested persons with actual or constructive

     notice of this Order - shall adhere to the following terms, upon pain of contempt:

             1.      Any person subject to this Order who receives from any other person any

     "Discovery Material" (i.e., information of any kind provided in the course of discovery in this

     action) that is designated as "Confidential" pursuant to the tenns of this Order shall not disclose

     such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

             2.      The person producing any given Discovery Material may designate as

     Confidential only such portion of such material as consists of:
         a)     previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports and sale margins);

         b)     previously nondisclosed material relating to ownership or control of any non-

public company;

         c)     previously nondisclosed business plans, product development information, or

marketing plans;

         d)     any information of a personal or intimate nature regarding any individual; or

         e)     any other category of information hereinafter given confidential status by the

Court.

         3.    With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential

information, in which case the answer to the question shall be deemed Confidential.

         4.    If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should

be designated as Confidential, he may so designate by so apprising all parties in writing, and

such designated portion[s] of the Discovery Material will thereafter be treated as Confidential

under the terms of this Order.
        5.      No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

        a)      the parties to this action;

        b)     counsel retained specifically for this action, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

        c)     as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;

        d)     any witness who counsel for a party in good faith believes may be called to testify

at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

       e)      any person retained by a party to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

       t)      stenographers engaged to transcribe depositions conducted in this action; and

       g)      the Court and its support personnel.

       6.      All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize such sealing. In any event,

any party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the
Confidential Discovery Material. In accordance with paragraph 2 of this Court's Individual

Practices, any party filing documents under seal must simultaneously file with the Court a letter

motion explaining the reasons for seeking to file the submission under seal.

        7.      Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene

a joint telephone call with the Court to obtain a ruling.

        8.      The Court retains unfettered discretion whether or not to afford confidential

treatment to any Confidential Document or information contained in any Confidential Document

submitted to the Court in connection with any motion, application, or proceeding that may result

in an order and/or decision by the Court.

        9.      Each person who has access to Confidential Discovery Material that has been

designated as Confidential shall take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

        10.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

        11.    If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently
..


     Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture

     of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

     Information and its subject matter.

             12.    If a disclosing party makes a claim of inadvertent disclosure, the receiving party

     shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

     Information, and provide a certification of counsel that all such information has been returned or

     destroyed.

             13.    Within five business days of the notification that such Inadvertently Disclosed

     Information has been returned or destroyed, the disclosing party shall produce a privilege log

     with respect to the Inadvertently Disclosed Information.

             14.    The receiving party may move the Court for an Order compelling production of

     the Inadvertently Disclosed Information, The motion shall be filed under seal, and shall not

     assert as a ground for entering such an Order the fact or circumstances of the inadvertent

     production.

             15.    The disclosing party retains the burden of establishing the privileged or protected

     nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

     any party to request an in camera review of the Inadvertently Disclosed Information.

            16.     Nothing in this Order will prevent any Party from producing any Confidential

     Discovery Material in its possession in response to a lawful subpoena or other compulsory

     process, or if required to produce by law or by any government agency having jurisdiction,

     provided that such Party gives written notice to the Producing Party as soon as reasonably

     possible, and if permitted by the time allowed under the request, at least 10 days before any

     disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose
compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

        17.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Discovery Material designated as "Confidential,"

and all copies thereof, shall be promptly returned to the producing person, or, upon permission of

the producing person, destroyed. Notwithstanding this provision, the attorneys that the Parties

have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

even if such materials contain Confidential Discovery Material. Any such archival copies that

contain or constitute Confidential Discovery Material remain subject to this Order

        18.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

              SO STIPULATED AND AGREED.




 __._...,.....,.__=-"-"-=-..__- Dated i, / I\/ le;
 Rishi Bhandari
 Mandel Bhandari LLP
                                     --=,-r-t        -'--'~---.=--Br""'-ow_n_ _                   Dated(///47
 Attorneys for Plaintiff                             Brown & Altman LLP
 80 Pine Street, 33 rd Floor                         Attorneys for Defendants
 New York, New York 10005                            538 Broadhollow Road-Suite 301 W
                                                     Melville       -:York

     1/   J_/;,_
 ~rlPflk0                Dated       ///4 ~
 By: Halton A. Peters, Managing Member
                                               1                                                   Dated
                                                     -:'S~E~nlG.c-rgy~H:-::--".ol:-::d::-in-gs--:,L~LC
                                                     By: Markus Falz, Chief Executive Officer
                                                                                                           ~
                                                                                                           "
                                                                                                               '::Q \


 330 West 45st Street                                6735 Conroy Windermere Road, Suite 401
 New York, NY 10036                                  Orlando, FL 32835
receiving such notice, the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.

        17.    This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as "Confidential," and all

copies thereat: shall be promptly returned to the producing person, or, upon permission of the

producing person, destroyed. Notwithstanding this provision, the attorneys that the Parties have

specifically retained for this action may retain an archiv:al copy of all pleadings, motion papers,

transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even if

such materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order

        18.    This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising heretmder or to impose sanctions for any

contempt thereof.

       SO STIPULATED AND AGREED.




=-7"":~~-:-t-:-=--"'===----Dated t,.  fl \ /
                                     l 0...
Rishi hand                      ~                                             Dated   t5'/!l/;7
                                                                                            ~-
Mandel Bhandari LLP
Attorneys for Plaintiff                            Brown & Altman LLP
80 Pine Street, 3yd Floor                          Attorneys.for Defendants
New York, New York 10005                           538 Broadhollow Road-Suite 301 W
                                                   Melville, New York 11747
                                                                             ·,,,.
                           Dated   t/2/2.-,r')        )l,. ,., A1DD 't- rAt-?Dated
                                                        C,LJ-
                                                                                      ----
                                                    SB Energy Holdings, LLC
By: Halton A. Peters, Managing Member               By: Markus Falz, Chief Executive Officer
330 West 45stStreet                                 6735 Conroy Windermere Road, Suite 401
.-




     _IIA_t(.. . . ._,~~~-:):?~-
     Halton A. Peters
                                   Dated   #•
                                            1
                                             ~
                                                 Markus Falz
     330 West 45st Street                        6735 Conroy Windermere Road, Suite 401
     New York, NY 10036                          Orlando, FL 32835




           SO ORDERED.




     Oat           New Yor , ew York
                   May_ _ ,2019
New York, NY 10036                                      Orlando, FL 32835


                                                                                               /

                                                              /                       ?f{yv
~'~fJ.,......,t"'--"d_...__J_   Dated_   ~/,1/1llt~         )cG frDO'l                I Dated _ _
Halton A,Petm/                                          Markus Falz
330 West 45st Street                                    6735 Conroy Windennere Road, Suite 401
New York, NY 10036                                      Orlando, FL 32835



                                                                                          Dated _/i;_   / ,1         1
                                                                                        ~
                                                        ,----c..,..-1,,,-1_·- - + + - -                        / /
                                                      (,'MISR,:LLC
                                                         By: 1erald Rosengarten, Managing Member
                                                        363 ~eventh A venue, 11th Floor
                                                        New York, New York 10001
                                                                         d




Dated:           New York, New York
                 1'vfoy __, 2019
                                                              DEBRA FREEMAN
               }/ov~IJV I¼ 2--017                     UNITED STATES MAGISTRATE JUDGE
                                                      SOUTHERN DISTRICT OF NEW YORK
